DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 9/2/21 have been fully considered and entered. Claims 1, 4, 6 and 13 have been amended as requested. Applicant’s amendments are found sufficient to overcome the obviousness type rejections of claims 1,3-4,6-13,15-18 and 21-26 made over and based upon the combination of Mayer et al., US 6,656,983 in view of Kelly, US 2008/0051539 as set forth in the Action dated 6/8/21. Specifically, the combination of cited prior art does not teach the claimed viscosity. As such, these rejections are hereby withdrawn. With regard to claims 19 and 20 Applicant’s arguments are not found persuasive of patentability for reasons previously set forth in the Action dated 6/8/21. With regard to the obvious double patenting rejection made over U.S. Patent No. 10260197, in view of Applicant’s amendments the following new ground of obvious double patenting rejection is set forth below. 
Response to Arguments
2.	With regard to claims 19-20, Applicants argue that the combination of prior art does not teach the limitation of less than 3% of ethylenically unsaturated carboxylic acids. The Examiner maintains that the cited prior art of Mayer et al., teach that from .05-10 % can be optionally be added as auxiliary monomers. As such, the Examiner is of the position that the composition can be free of these ethylenically unsaturated carboxylic acids or may comprise the claimed 3 % or less as set forth in claim 13 or less than 5 % as set forth in claim 20. The Examiner is of the position that a person of ordinary skill in the art would recognize that based on the teachings of the references either singularly or in combination, the binder can be formulated to have the claimed less than 3% or 5% ethylenically unsaturated carboxylic acids as claimed. It is noted that the "test for obviousness is not whether the 
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	 Claim (s) 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayer et al., US 6,656,983 in view of Kelly, US 2008/0051539. 
	The patent issued to Mayer et al., teach a binder that can be used to find natural or synthetic fibers or nonwovens (abstract and column 5, 30). Said binder comprises an aqueous dispersion of a mixed vinyl-1,3 dienes stabilized with a protective colloid of starch (abstract and column 2, 65-column 3, 5). Said starch includes the claimed amylose and amylopectin (column 3, 1-5). Mayer et al., teach using from 20-80 % vinyl aromatics and from 19.9-79.9 of dienes wherein the content of these co-monomers make up 30-70 % of the binder composition (column 2, 1-10). Mayer et al., teach using styrene and 1-3 butadiene (column 2, 5-10). Said polymer dispersions are obtained by emulsion polymerization (abstract). With regard to the claimed ethylenically unsaturated carboxylic acids, Mayer et al., teach that from .05-10 % can be optionally be added as auxiliary monomers. As such, the Examiner is of the position that the composition can be free of these ethylenically unsaturated carboxylic acids or may comprise the claimed less than 5 % as set forth in claim 20. In addition, the composition can also be free of formaldehyde. With regard to the amount of starch, Mayer et al., teach that the starch content can range from 1-25 % (column 4, 15-30). 

The published patent application issued to Kelly teach a curable binder composition comprising a mixture of emulsion polymer and starch (abstract and sections 0011-0012, 0024-0026). Said curable binder is formaldehyde free (section 0003). Kelly teach that the emulsion polymer is dispersed in an aqueous medium and is applied in either aqueous or dry form (section 0043 and 0050). With regard to the claimed starch, Kelly teach using plant or animal starches, derivatives provided by esterification, genetically engineered starches such as high amylose potato and potato amylopectin starches, modified starch such as alpha or beta amylase (section 0024-0026). Kelly teach that the starch can have an average molecular weight of less than 10,000, but preferably has an average molecular weight ranging from 10,000-10,000,000 (section 0026). Kelly teach that the binder is useful to bind fibrous webs (section 0049). Kelly teach fibrous webs such as spun-bond non-woven webs made with fibers/bicomponent fibers of polyolefins, aramid fibers, metal fibers, polyesters and polyethylene terephthalate (PET) (sections 0050 and 0056). Kelly does not teach the mol % of the PET as claimed. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960).  
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). 

With regard to claim 19, Kelly teach forming various types of articles with the binder such as non-woven fabrics and roofing shingles as set forth above. Kelly further teach the use of various additives such as biocides and the use of superabsorbent fibers (sections 0038 and 0056). The Examiner is of the position that depending on the desired end use, biocides and/or superabsorbent fibers/particulate fibers can be applied to the surface substrate to impart antimicrobial and/or 
It would be obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Mayer et al., and Kelly since both references are from the same field of endeavor, employ the same types of polymers and starches and are concerned with forming binders to bind textile fibers. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10260197 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the binder and spunbond fibers/fabrics in the instant application is fully encompassed by the binder and spundbond fibers/fabrics claimed in U.S. Patent No. 10260197. The Examiner maintains that the claims of U.S. Patent No. 10260197 encompass and overlap much of the subject matter of the instant application. Specific overlap includes the same type of polymers, starch, the clamed amounts, the same types of fibers, the same ethylenically unsaturated carboxylic acids, dimensional stability features and a binder free of formaldehyde and forming the same article such a roofing shingle.This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13, 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10260197.  Although the claims at issue are not identical, they are not patentably distinct from each other because the binder and spunbond fibers/fabrics in the instant application is fully encompassed by the binder and spundbond fibers/fabrics claimed in U.S. Patent No. 10260197. The Examiner maintains that the claims of U.S. Patent No. 10260197 encompass and overlap much of the subject matter of the instant application. Specific overlap includes the same type of polymers, starch, the clamed amounts, the same types of fibers, the same ethylenically unsaturated carboxylic acids, dimensional stability features and a binder free of formaldehyde and forming the same article such a roofing shingle. U.S. Patent No. 9574291 teach overlapping subject matter as well as the claimed viscosity (‘291 section 0036). 
 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789